Citation Nr: 0521805	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  99-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for 
hypertension.

2.	Entitlement to an effective date earlier than November 27, 
2000, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1976.     

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision in which 
the RO denied, inter alia, a rating in excess of 10 percent 
for service-connected hypertension, and entitlement to a 
TDIU.  In May 1998, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 1999, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 1999.  

In his April 1999 substantive appeal, the veteran requested a 
hearing before a Veteran's Law Judge (VLJ) at the RO; 
however, he withdrew this request in May 1999. 

In May 1999, the veteran provided testimony during a hearing 
at the RO; a transcript of that hearing is of record.  

In October 2000, the Board remanded the matters on appeal to 
the RO for further action.  After completing the requested 
action, the RO continued its denial of a higher rating for 
hypertension, and of entitlement to a TDIU (as reflected in a 
September 2001 supplemental SOC (SSOC)).

In June 2002, the Board undertook additional development of 
the claims under the provisions of 38 C.F.R. § 19.9 (2002) 
and Board procedures then in effect.  However, the provisions 
of 38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, were 
later held to be invalid.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, after the completion of the 
previously requested actions, in August 2003, the Board 
remanded the matters to the RO for initial consideration of 
the claims in light of the recently developed evidence.  In 
its October 2003 rating decision, the RO granted entitlement 
to a TDIU, effective November 27, 2000; since the October 
2003 decision constitutes a full grant of the benefit sought 
on appeal as to the underlying claim for a TDIU, this matter 
is no longer for appellate consideration.  With regard to the 
claim for a higher rating for hypertension, the RO continued 
its denial of the claim, as noted in a January 2004 SSOC.

In February 2004, the veteran filed a NOD with the assigned 
effective date for the award of a TDIU, and the RO issued an 
SOC in December 2004.  In February 2005, the veteran's 
representative filed a statement with the RO, which the Board 
accepts as a substantive appeal as to the issue of an earlier 
effective date.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	Prior to January 12, 1998, the veteran's hypertension was 
not manifested by diastolic blood pressure of 110 or more, 
with definite symptoms.

3.	Since January 12, 1998, the veteran has not had diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more.

4.	The veteran filed a formal claim for a TDIU rating on 
October 7, 1997.  

5.	The veteran did not meet the percentage requirements for 
an award of a TDIU, on the basis of service-connected 
disability, until November 27, 2000, and there is no 
persuasive evidence that establishes that he was unemployable 
solely due to service-connected disability prior to that 
time.   


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
hypertension are not met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.104, Diagnostic Code 7101 (as in effect before 
and since January 12, 1998).

2.	The criteria for an effective date earlier than November 
27, 2000, for the award of a TDIU are not met.  38 U.S.C.A. 
§§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.321(b), 3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria the 
Board finds that all notification and development action 
needed to render a fair decision on each claim on appeal has 
been accomplished.  

Through the January 1999 SOC, the August 1999, September 
2001, January 2004, and December 2004 SSOCs, and the RO's 
letters of June 2001 and February 2004, the RO notified the 
veteran and his representative of the legal criteria 
governing the claims, the evidence that has been considered 
in connection with the appeal, and the bases for the denial 
of the claims.  After each, they were given the opportunity 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims, and ample opportunity to 
present such information and evidence.  

In its June 2001 letter, the RO informed the veteran of the 
recent enactment of the VCAA, and requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any VA treatment records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the veteran submit any additional evidence in his 
possession.  In a February 2004 letter, the RO again 
requested that the veteran provide information to enable it 
to obtain any outstanding VA or private medical records, 
employment records, or records from other agencies, as well 
as any further evidence in his possession.  The Board also 
points out that the claim for an earlier effective date was 
raised after the grant of entitlement to a TDIU.  However, 
with regard to a legal issue that is newly raised through a 
NOD in response to a VA decision on a claim, there is no 
further requirement that VA provide notice of the evidence 
necessary to substantiate this newly raised, "downstream" 
issue.  See VAOPGCPREC 8-2003.  Through these letters, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
appeal

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such pre- 
adjudication notice was not prejudicial to the claimant.  

In the appeal now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the March 1998 rating action denying a rating in excess of 10 
percent for hypertension, and entitlement to a TDIU (the 
benefit for which the veteran is presently seeking an earlier 
effective date).  However, the Board finds that the lack of 
full, pre-adjudication notice in this appeal does not, in any 
way, prejudice the veteran.  In this regard, the Board points 
out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claims 
were fully developed and re-adjudicated after notice was 
provided.
 
As indicated above, the RO issued the January 1999 SOC 
explaining what was needed to substantiate the claim for a 
higher rating for hypertension within seven months of the 
veteran's May 1998 NOD of the March 1998 rating decision on 
appeal, and the December 2004 SOC regarding the claim for an 
earlier effective date, within approximately one-year of the 
October 2003 decision granting entitlement to a TDIU; in both 
instances, the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of June 2001 and February 2004; neither in response 
to those letters, nor at any other point during the pendency 
of this appeal, has the veteran informed the RO of the 
existence of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either claim on 
appeal.  As indicated below, the RO has obtained post-service 
treatment reports from various naval medical facilities, 
dated from October 1993 to April 1998; a June 1997 letter 
from Dr. S. Dubey; and records from the Social Security 
Administration (SSA).  The RO also has arranged for the 
veteran to undergo a number of examinations in connection 
with the claim for higher rating, the reports of which are of 
record.  Moreover, in support of his claims, the veteran has 
submitted treatment records from the Jacksonville Orthopedic 
Clinic, dated from February 2001 to April 2001; an October 
2002 letter from Dr. J. Gross; an October 2002 report from 
Dr. R. Thomas; and numerous personal statements.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal. 

II.	Analysis

A.	Hypertension

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).

In its December 1977 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
hypertension, effective October 1, 1976.  

In a June 1997 letter, Dr. S. Dubey indicated that the 
veteran was suffering from hypertension, as well as chronic 
back pain, and opined that the veteran was totally disabled.  

In October 1997, the veteran filed a claim for a higher 
rating for his service-connected hypertension.  

Records of the veteran's post-service treatment at naval 
medical facilities dated from October 1993 to April 1998, 
include a June 1997 report pertaining to a surgical procedure 
unrelated to service-connected hypertension, which notes a 
series of blood pressure readings ranging from the lowest 
reading of 135/71, to the highest reading of 152/91.     

On VA examination in December 1997, the veteran reported a 
history of high blood pressure since service, and that he had 
taken medication for this condition since 1985.  On physical 
examination, the veteran's blood pressure was 140/82 sitting, 
142/84 recumbent, and 144/84 standing.  There was no 
indication of cardiac arrythmia, murmurs, or thrills.  There 
was no evidence of congestive heart failure.  The diagnosis 
was hypertension, under treatment. 

In its December 1997 rating decision, the RO denied the 
veteran's claim for a rating in excess of 10 percent for 
hypertension, and the veteran perfected an appeal of the 
denial.  In his April 1998 substantive appeal, the veteran 
contended that were it not for his use of blood pressure 
medication, he would likely meet the requirements for an 
increased rating for hypertension.  

During the May 1999 RO hearing, the veteran testified that 
his hypertension was under partial control due to medication, 
and that he believed that, without medication, his blood 
pressure would likely be significantly higher.  

An October 2002 report from Dr. R. Thomas notes a blood 
pressure reading of 124/74.  This physician indicated that 
the veteran had hypertension and a very rapid heart beat, and 
that this was a debilitating and life threatening condition.  
It was further noted that the veteran's hypertension was 
fairly well-controlled with his current medication.    

The report of a July 2003 VA examination notes that the 
veteran indicated he continued to take medication to control 
his hypertension.  Physical examination revealed blood 
pressure readings on three separate occasions while seated of 
166/86, 156/90, and 162/92.  The diagnosis was hypertensive 
vascular disease, under treatment, relatively well-
controlled.  

The report of a March 2004 examination reflects consecutive 
blood pressure readings, while seated, of 168/76, 136/74, and 
158/76.  The diagnosis was peripheral vascular disease of 
both lower extremities, which was a result of his 
hypertension. 

At the time the veteran filed his October 1997 claim for 
increase, his service-connected hypertension was evaluated as 
10 percent disabling under 38 C.F.R.        § 4.104, 
Diagnostic Code 7101, pertaining to hypertensive vascular 
disease, as in effect prior to January 12, 1998.  Effective 
January 12, 1998, during the pendency of the appeal, VA 
revised portions of the criteria for evaluating disabilities 
of the cardiovascular system.  See 62 Fed. Reg. 65,207 
(1998), (codified at 38 C.F.R.        § 4.104).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, VA has the duty to adjudicate the claim 
only under the former criteria for any time period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the time period commencing 
on the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  As the RO has considered and applied the 
correct versions of both the former and revised criteria in 
adjudicating the veteran's claim, for all relevant time 
periods during the pendency of this appeal (as reflected in 
the January 1999 SOC, and the August 1999 and subsequent 
SSOCs), there is no due process bar to the Board doing 
likewise.   

Under the former version of Diagnostic Code 7101 (as in 
effect prior to January 12, 1998), for hypertensive vascular 
disease (essential arterial hypertension), a 10 percent 
rating was warranted for diastolic pressure of predominantly 
100 or more.  A 20 percent rating was assigned for diastolic 
pressure of predominantly 110 or more, with definite 
symptoms.  A 40 percent rating was demonstrated by diastolic 
pressure of predominantly 120 or more with moderately severe 
symptoms.  A maximum 60 percent rating was assigned for 
diastolic pressure of predominantly 130 or more with severe 
symptoms.  A note to this diagnostic code provides that for 
the 40 percent and 60 percent ratings under code 7101, there 
should be careful attention to diagnosis and repeated blood 
pressure readings.  A second note indicates that when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.

Under the revised version of Diagnostic Code 7101, for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent rating is warranted for 
diastolic pressure of predominantly 100 or more, or; systolic 
pressure of predominantly 160 or more, or; as the minimum 
evaluation for an individual with a history of diastolic 
pressure that is predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted for diastolic pressure of predominantly 110 or 
more, or; systolic pressure that is predominantly 200 or 
more.  A 40 percent rating is assigned for diastolic pressure 
that is predominantly 120 or more.  A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.  A note to this diagnostic code states that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater.  Isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that no higher rating 
than the currently assigned 10 percent evaluation is 
warranted, under either the former or revised rating 
criteria.  

As regards the time period for which the former criteria are 
applicable (prior to the January 12, 1998), the medical 
evidence includes a June 1997 report from a military medical 
facility that notes blood pressure measurements ranging from 
135/71 to 152/91.  On VA examination in December 1997, the 
veteran's blood pressure on three separate measurements was 
140/82, 142/84, and 144/84.  Pursuant to the former version 
of Diagnostic Code 7101, the next higher available rating of 
20 percent is warranted for diastolic pressure of 
predominantly 110 or more, with definite symptoms.  As 
indicated above, however, the record simply does not reflect 
that the veteran has had a diastolic pressure of 110 or 
above; thus, a 20 percent evaluation is not assignable, 
notwithstanding whether the veteran experiences any 
"definite" symptoms of hypertension.  The Board also points 
out that to the extent that the veteran's hypertension may be 
controlled through medication, under the former criteria, 
this factor has been contemplated in the assignment of the 
existing 10 percent evaluation; any basis for a higher rating 
must involve further evidence of the requisite diastolic 
pressure and overall severity of related symptoms.   

Pertinent to the evaluation of hypertension under the revised 
criteria (since the January 1998 change in criteria), an 
October 2002 private physician's report notes a blood 
pressure reading of 124/74.  The report of a July 2003 VA 
examination reflects blood pressure measurements of 166/86, 
156/90, and 162/92.  On examination again in March 2004, 
measurements were 168/76, 136/74, and 158/76.  The revised 
rating criteria provides for a 20 percent rating for 
diastolic pressure of predominantly 110 or more, or; systolic 
pressure that is predominantly 200 or more.  However, at no 
point since January 12, 1998, has the veteran been shown to 
have either diastolic, or systolic blood pressure, at the 
level that would warrant a 20 percent evaluation.  The Board 
also emphasizes that under the revised criteria, the ongoing 
use of medication (with a history of diastolic pressure 
predominantly 100 or more) without evidence of the required 
numerical blood pressure readings, continues to correspond to 
a minimum 10 percent rating. 

Hence, the Board finds that the currently assigned 10 percent 
schedular rating represents the appropriate evaluation for 
the veteran's hypertension, under either the former or 
revised rating criteria.  Inasmuch as the criteria for the 
next higher, 20 percent, rating are not met under either the 
former or revised criteria, it logically follows that the 
criteria for the maximum 60 percent rating similarly are not 
met.  

The above discussion is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  
Additionally, the Board finds that the veteran's hypertension 
has not reflected so exceptional or unusual a disability 
picture as to warrant a higher rating on an  extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (in this case, cited to 
in the January 1999).  

Initially, the Board notes that the rating criteria for 
hypertension (as in effect both prior to and since January 
12, 1998) involves application of a numerical formula 
premised upon clinical testing results (specifically, blood 
pressure measurements), and thus, it does not appear that 
consideration of any other factors besides the pertinent test 
results would be appropriate.  

However, even if such consideration was appropriate in 
evaluating hypertension, this disability has not objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating).  The Board 
points out that although a TDIU has been granted, effective 
November 27, 2000, this award is based upon consideration of 
a number of compensable service-connected disabilities (to 
include degenerative disc disease, and bilateral lower 
extremity radiculopathy and peripheral vascular disease), 
rather than solely for hypertension.  Moreover, both the 
October 2002 physician and the July 2003 VA examiner assessed 
the veteran's hypertension as well-controlled through 
medication.  There is also no showing that the veteran's 
service-connected hypertension has warranted frequent periods 
of hospitalization, or to have otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown,  9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim for increase, 
that doctrine is not applicable to this claim. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.	Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  With regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A.               § 5110(b); 38 C.F.R. § 
3.400(o)(2). 
 
A claim for a TDIU, in essence, is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
VA rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

In a November 2003 rating decision, the RO granted 
entitlement to a TDIU, effective November 27, 2000.  At that 
time, the RO noted that the assigned effective date of 
November 27, 2000 represented the earliest instance at which 
the veteran was in receipt of a combined rating for two or 
more service-connected disabilities that, pursuant to 38 
C.F.R. § 4.16, was sufficient to meet the schedular 
requirements for a TDIU.

The veteran alleges that he is entitled to an effective date 
of October 7, 1997, the date of receipt of his original, 
formal claim for entitlement to a TDIU.  However, based upon 
consideration of the specific regulatory requirements for 
establishing entitlement to a TDIU, as discussed in more 
detail below, the Board finds that the above-noted November 
27, 2000 date represents the appropriate assigned effective 
date for the award of such benefit.   

Under the applicable criteria, for compensation purposes, a 
total disability rating based upon individual unemployability 
may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  Even when 
these percentage requirements are not met, entitlement to a 
total rating, on an extra-schedular basis, may nonetheless be 
granted, in exceptional cases, when the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. §§ 
3.321(b), 4.16(b). 
  
The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 
  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363. 

Based on a comprehensive review of the record in light of the 
above, the Board finds that November 27, 2000 represents the 
earliest objective indication that the criteria for a total 
rating, based solely on service-connected disability, were 
met.  Hence, the RO appropriately awarded a TDIU effective 
that date-the date entitlement arose.  See 38 C.F.R. 
§ 3.400(o)(2).  Prior to the filing of his October 1997 claim 
for a TDIU, the veteran was in receipt of disability 
compensation benefits for hypertension, rated as 10 percent 
disabling since March 2, 1989; and for degenerative disc 
disease of the lumbar spine, rated as 10 percent disabling 
since March 2, 1989.  In its March 1998 rating decision, the 
RO granted a higher rating of 20 percent for degenerative 
disc disease of the lumbar spine, effective July 7, 1997.  No 
increase in rating for any of the veteran's service-connected 
disabilities was granted until November 2000.  Taking into 
consideration the evaluations assigned for each service-
connected disability prior to November 27, 2000, the veteran 
clearly did not then have either a single service-connected 
disability rated at 60 percent or more, or at least one 
disability rated at 40 percent or more with a combined 
disability rating of 70 percent.  Thus, he did not then meet 
the schedular requirements for a TDIU, pursuant to 38 C.F.R. 
§ 4.16(a).  There also was no persuasive medical evidence of 
unemployability due solely to service-connected disability so 
as to warrant the assignment of a TDIU on an extra-schedular 
basis, pursuant to 38 C.F.R. § 4.16(b).   
 
In a November 2003 rating decision, the RO granted service 
connection and assigned an initial 40 percent rating for 
radiculopathy of the right lower extremity, secondary to 
degenerative disc disease, effective November 27, 2000; as 
well as  granted service connection and assigned an initial 
20 percent rating for sciatic neuropathy of the left lower 
extremity, secondary to degenerative disc disease, effective 
November 27, 2000.  As a result, as of November 27, 2000, the 
veteran had at least one service-connected disability ratable 
at 40 percent or more, radiculopathy of the right lower 
extremity, with additional service-connected disability (as 
noted above, a 20 percent rating for sciatic neuropathy of 
the left lower extremity, a 20 percent rating for 
degenerative disc disease, and a 10 percent rating for 
hypertension) for a combined rating of 70 percent, under the 
VA provisions for combined ratings (set forth at 38 C.F.R. § 
4.25).  (Parenthetically, the Board notes that the RO also 
applied the "bilateral factor" pursuant to 38 C.F.R.         
§ 4.26, in determining the combined rating for the service-
connected disabilities affecting both lower extremities.)  
Hence, the assigned effective date of November 27, 2000 
represents the earliest point at which the veteran could have 
met the schedular requirements for a TDIU rating.     

As noted above, there also is no indication that, at any 
point prior to November 27, 2000, an award of a TDIU was 
warranted on an extra-schedular basis.  Simply stated, there 
is no medical opinion that the veteran was or is rendered 
unemployable solely due to service-connected disability prior 
to or since that date. The Board is cognizant that in a June 
1997 letter (during the one year period prior to the filing 
of the October 1997 claim), Dr. S. Dubey opined that the 
veteran was totally disabled.  While the cited conditions 
were hypertension, as well as chronic back pain, the Board 
emphasizes that, at that time, the veteran's hypertension and 
degenerative disc disease of the lumbar spine were assessed 
as 10 percent and 20 percent disabling, respectively.  No 
other disabilities were then service-connected (indeed, 
claims for service connection for other conditions affecting 
the back deemed to have been filed in July 1997-
specifically, arthritis of the cervical and thoracic spine-
were denied in March 1998), nor was there any objective 
evidence of any other exceptional or unusual problems 
associated with the veteran's service-connected disabilities, 
such as frequent treatment or periods of hospitalization, or 
marked interference with work (to include any extended time 
off), to warrant referral of the case for assignment of a 
TDIU, on an extra-schedular basis, pursuant to the procedures 
prescribed in 38 C.F.R. § 4.16(b).  Thus, the Board finds 
that Dr. Dubey's July 1997 statement did not constitute 
probative evidence that the veteran had been rendered 
unemployable solely as result of service-connected disability 
within the year prior to the October 1997 filing of the claim 
for a TDIU, so as to support assignment of a TDIU from that 
date.  See 38 C.F.R. § 3.400(o)(2).  See also Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).   

Thus, while the veteran has alleged that the October 7, 1997 
date of the original claim for a TDIU represents the 
appropriate effective date, as noted above, the record does 
not actually establish entitlement to a TDIU at that time, or 
at any other point prior to November 27, 2000.    

Accordingly, on this record, November 27, 2000 is the 
earliest effective date that can be assigned for the award of 
a TDIU, and the claim for an earlier effective date must be 
denied.  In reaching this decision, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the evidence 
simply does support the claim for an earlier effective date, 
the claim must be denied.  See 38 U.S.C.A. § 5107(b);          
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 10 percent for hypertension is denied.

An effective date earlier than November 27, 2000, for the 
award of a TDIU, is denied.



	                        
____________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


